       Case 3:19-cr-00338-MEM Document 42-1 Filed 10/06/20 Page 1 of 1



DESIGNATION NOTlFICATIOik.                                                               Page I of 1



                                                                      Register No: 77123-067
     Print Designation   1
                             MIDDLE DISTRICT OF PENNSYLVANIA          Docket No.: 3:19CR00338-001

                                                                      Name: Icker
                         DESIGNATION NOTIFICATION
                                                                      Date Sentenced: 7/24/2020
                                                                      Arrest Date:
                                     PRESENTENCING
                                                                      TRD:

 DETAINEE INFORMATION

      Full Name: Mark Icker                                         DIst Code: RAM
    Register No:77123-067                                FBI No:     Alien No:
         Charge:Sex Offense                                                Code:3699
 DESIGNATION INEORMATION

     Designation Log: Oakdale PCI                                      Code: OAK

    Date Designated: 8/6/2020                                      DIst Code: 035

 Voluntary Surrender Yes                                             VS Date: 9/9/2020
        Redes Reason:

 CT RRENT LOCATION

      Fac Name:                                                Fac Code:         Dist Code: 067




https://ows.usdoj.gov/OWS/eactionfonncontents.ashx?Action=Print+BOP+Designation&Fo... 8/7/2020


                                             Exhibit A
